DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         STEPHEN P. ZUST II,
                             Appellant,

                                    v.

                  BRITTAN OVERBY, o/b/o N.O.Z.,
                            Appellee.

                              No. 4D19-2309

                          [October 10, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Dina A. Keever-Agrama, Judge; L.T. Case No.
502019DR005667.

  Jean Marie Henne of Jean M. Henne, P.A., Winter Haven, for appellant.

    Andrew A. Harris of Burlington & Rockenbach, P.A., West Palm Beach,
and Kathryn M. Beamer of Kathryn M. Beamer, P.A., North Palm Beach,
for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and FORST, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.